United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1625
                                  ___________

Dale Brent Adams,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Tyson Foods, Inc.,                     *
                                       *         [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: October 4, 2011
                               Filed: October 7, 2011
                                ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Dale Adams appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action against his former employer, Tyson Foods.
Upon careful de novo review, we conclude that the district court properly granted
Tyson Foods summary judgment, because Adams failed to present a trialworthy issue
as to whether Tyson’s legitimate, non-discriminatory reason for his termination was
a pretext for unlawful discrimination. See Tusing v. Des Moines Indep. Cmty. Sch.
Dist., 639 F.3d 507, 514-18 (8th Cir. 2011) (standard of review; burden-shifting

      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
analysis); Manning v. American Republic Ins. Co., 604 F.3d 1030, 1044 (8th Cir.)
(absenteeism constitutes legitimate, non-discriminatory reason for termination), cert.
denied, 131 S. Ct. 648 (2010); Bloom v. Metro Heart Grp. of St. Louis, Inc., 440 F.3d
1025, 1028-29 (8th Cir. 2006) (conclusory allegations and speculation are insufficient
to defeat summary judgment).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Adams’s pending
motions for an injunction and sanctions.
                       ______________________________




                                         -2-